Citation Nr: 0726176	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Navy from 
November 1951 to October 1955.  The veteran passed away on 
October [redacted], 2002; at the time of his death, he was not in 
receipt of VA benefits.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  In the early 1950s, the veteran served aboard a United 
States Naval warship.  Said warship may have contained 
asbestos-laden fibers.

3.  The veteran died in October 2002; the Certificate of 
Death listed the cause of the veteran death to be pleural 
mesothelioma.  No other conditions, disabilities, diseases, 
or disorders were listed as causing or contributing to the 
veteran's demise.  

4.  A private doctor has opined that the veteran's pleural 
mesothelioma was caused by or the result of exposure to 
asbestos.




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred in or aggravated by service, or which may 
be presumed service-connected, did proximately cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

The appellant contends that the veteran was exposed to 
asbestos while he was in service.  She maintains that as a 
result of this exposure, regardless of any post-service 
exposure the veteran may have had, the veteran developed 
mesothelioma.  The veteran died as a result of pleural 
mesothelioma and the appellant avers that his death was the 
result of his in-service exposure to asbestos.  The RO has 
denied her claim and she has appealed to the Board for 
review.  

The veteran served for approximately four years during the 
Korean War Era.  He served aboard the USS Laws.  The 
veteran's DD 214 indicates that the veteran's military 
occupational specialty was that of a radio operator.  The 
appellant and friends of the veteran have submitted 
statements suggesting that the veteran was only a radio 
operator during the last years of his enlistment.  Prior to 
that, they have asserted that the veteran was working all 
over the ship, which caused him to be exposed to asbestos.  

The record indicates that after the veteran left the US Navy, 
he worked as a pipe fitter.  Initially, for four years, he 
was a journeyman plumber, and then from 1960 to 1993, he 
worked for Chrysler Corporation as a pipe fitter.  He then 
retired from his position with the car company.  

In January 2002, the veteran sought out medical treatment 
because he was not feeling well.  A 'lump' was discovered and 
two months later, surgery was performed to remove the lump 
and cancer was diagnosed.  Chemotherapy was begun and after 
the chemotherapy did not apparently reduce the cancer, 
radiation treatments were started.  Unfortunately, in October 
2002 the veteran passed away.  Following the veteran's death, 
the appellant submitted a claim for benefits.  The Board 
notes that from the time the veteran left the US Navy until 
he died in 2002, he did not submit any type of a claim for VA 
compensation benefits.  

The veteran's date of death was October [redacted], 2002.  Per the 
Certificate of Death, the veteran passed away as a result of 
pleural mesothelioma while he was being treated at his local 
hospital.  No other illnesses, diseases, or disabilities were 
listed or suggested.  Again the Board notes that at the time 
of his death, the veteran was not service-connected for any 
disabilities, diseases, or conditions, and he was not 
receiving any other benefits such as a pension.  At the time 
of his death, the veteran did not have a claim before the VA 
requesting service connection for any other type of 
disability.  

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the RO hearing officer, she claimed 
that the veteran's disability had to be related to his 
military service.  She has reported that while the veteran 
was, for many years, a pipe fitter, he may or may not have 
been exposed to asbestos in the performance of those duties.  
She contends that, regardless of his post-service possible 
exposure, it was the veteran's exposure to asbestos while 
aboard the USS Laws that ultimately led to his mesothelioma.  

To support her claim, the appellant has informed the VA of 
the individuals who provided medical care to the veteran.  
The VA has obtained those records and they have been included 
in the claims folder for review.  These records do confirm 
the fact that the veteran's cancer treatment was for a period 
of less than a year before he passed away.  They also 
indicate that there was some confusion with respect to an 
actual determination as to the type of cancer the veteran 
suffered there from.  One oncologist, in April 2002, stated 
that the veteran had Stage IV spindle-cell carcinoma of the 
right lung.  A doctor's report from October 2002 did note a 
change in the diagnosis to metastiatic mesothelioma.  
Regardless of the type of cancer that was diagnosed, the 
medical records insinuate that the veteran's cancer was the 
result of exposure to asbestos.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2006).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2006).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2006).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

With respect to claims based on asbestos exposure, there is 
no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  
Nevertheless, VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21-
1, Part VI, 7.21.  The manual states as follows:

(1) Asbestos fiber masses have a tendency 
to break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx 
as well as the urogenital system (except 
the prostate) are also associated with 
asbestos exposure. 

(2) Asbestos, a fibrous form of silicate 
mineral of varied chemical composition 
and physical configuration, derives from 
serpentine and amphibole ore bodies. . . 
.  

(3) Persons with asbestos exposure have 
an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal 
and urogenital cancer.  The risk of 
developing bronchial cancer is increased 
in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not 
associated with cigarette smoking.  Lung 
cancer associated with asbestos exposure 
originates in the lung parenchyma rather 
than the bronchi.  About 50 percent of 
persons with asbestosis eventually 
develop lung cancer, about 17 percent 
develop mesothelioma, and about 10 
percent develop gastrointestinal and 
urogenital cancers.  All persons with 
significant asbestosis develop cor 
pulmonale and those who do not die from 
cancer often die from heart failure 
secondary to cor pulmonale.

The veteran died of pleural mesothelioma.  He was more than 
likely exposed to asbestos while he was in service and 
serving aboard the USS Laws.  It is also true that he may 
have had some exposure to asbestos after he left the US Navy.  
A private physician has said that the veteran's pleural 
mesothelioma was due to his exposure to asbestos.  

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and negative 
evidence in support of the appeal.  The record contains a 
favorable opinion that the veteran died due to a disease 
associated with asbestos exposure.  It is the conceded by the 
Board that the veteran was exposed to asbestos while serving 
aboard the USS Laws.  The next implication is that this 
exposure led to the development of pleural mesothelioma which 
ultimately caused the veteran's death.  The private and VA 
medical treatment records do not address the appellant's 
contentions; they neither prove nor disprove her assertions.  
Moreover, those same documents do not confirm or disprove the 
determinations previously made by the VA.  Thus, the Board 
finds that with the resolution of reasonable doubt in the 
appellant's favor, it is as likely as not that the veteran's 
pleural mesothelioma was due to in-service asbestos exposure.  
Therefore, service connection for the cause of the veteran's 
death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2006).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


